DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 14 June 2021 which is a Continuation of application 15/920,931, now US Patent 11,034,465 filed 14 March 2018 which claims priority to PRO 62/471,630 filed 15 March 2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-20 of U.S. Patent No.11,034,465. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant case are fully encompassed by the claims of the Patent.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color, grey scale in the instant case. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
Claim 20 is objected to because of the following informalities: “The maintenance kit of any of claim 19,” should be corrected to “The maintenance kit of claim 19,”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 12-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boeing NPL (http://www.boeing.com/commercial/aeromagazine/aero_20/configuration_story.html#fig3) copyright 2003.
- Regarding Claim 1. Boeing discloses a maintenance kit for an aircraft (“modules for a particular airplane are identified by maintenance zones so that users can retrieve data for specific maintenance activities or identify installations by knowing part locations on the airplane” Section 2, [0004] comprising: 

    PNG
    media_image1.png
    689
    1031
    media_image1.png
    Greyscale
at least a first package comprising a first unique aircraft maintenance zone designation and a plurality of first maintenance zone components (“parts are grouped into modules based on their location within the airplane” section 2 [0001]), and at least a second package comprising a second unique aircraft maintenance zone designation and a plurality of second maintenance zone components (“parts are grouped into modules” section 2, [0001]; fig. 2 illustrates the multiple modules or packages, which are equivalent); 
wherein the first unique aircraft maintenance zone designation corresponds to a first unique maintenance zone of the aircraft, and the second unique aircraft maintenance zone designation corresponds to a second unique maintenance zone of the aircraft (see fig. 2 and fig. 3, which illustrate how the aircraft is broken down into specific zones and modules with contain specific parts and are unique, one from the other).
- Regarding Claim 2. Boeing discloses the aircraft maintenance kit of claim 1, further comprising an aircraft schematic (fig. 3) comprising, 
at least a first aircraft schematic zone comprising a first unique aircraft schematic zone designation (fig. 3 illustrates the various schematic zones), and at least a second aircraft schematic zone comprising a second unique aircraft schematic zone designation (fig. 3 illustrates the various schematic zones); 

    PNG
    media_image2.png
    769
    765
    media_image2.png
    Greyscale
wherein the first unique aircraft schematic zone designation corresponds to the first unique aircraft maintenance zone designation, and the second unique aircraft schematic zone designation corresponds to the second unique aircraft maintenance zone designation (fig. 3 illustrates the various schematic zones, and fig. 2 illustrates that the various zones are broken into various modules with unique parts and maintenance).
- Regarding Claim 3. Boeing discloses the maintenance kit of claim 1, further comprising a plurality of additional packages and a plurality of additional unique maintenance zones of the aircraft wherein each of the plurality of additional packages comprises an additional unique aircraft maintenance zone designation and a plurality of additional maintenance zone components, wherein each additional unique aircraft maintenance zone designation corresponds to one of the additional unique maintenance zones of the aircraft (fig. 2 and 3 illustrate the additional unique maintenance zones and packages).
- Regarding Claim 4. Boeing discloses the maintenance kit of claim 2, further comprising a plurality of additional packages and a plurality of additional unique maintenance zones of the aircraft wherein each of the plurality of additional packages comprises an additional unique aircraft maintenance zone designation and a plurality of additional maintenance zone components, wherein each additional unique aircraft maintenance zone designation corresponds to one of the additional unique maintenance zones of the aircraft (fig. 2 and 3 illustrate the additional unique maintenance zones and packages).
- Regarding Claim 5. Boeing discloses the maintenance kit of claim 4, wherein the aircraft schematic further comprises a plurality of additional aircraft schematic zones, each of the plurality of additional aircraft schematic zones comprising an additional unique aircraft schematic zone designation, wherein each additional aircraft schematic zone designation corresponds to one of the additional unique aircraft maintenance zone designations (fig. 3 illustrates additional schematic zones and unique designations).
- Regarding Claim 12. Boeing discloses the aircraft maintenance kit of claim 1, wherein at least one of the aircraft maintenance zone designations is a separate aircraft maintenance zone designation number (fig. 3 illustrates the various zones designated by numbers).
- Regarding Claim 13. Boeing discloses the aircraft maintenance kit of claim 2, wherein at least one of the aircraft maintenance zone designations is a separate aircraft maintenance zone designation number (fig. 3 illustrates the various zones designated by numbers).
- Regarding Claim 14. Boeing discloses the maintenance kit of claim 13, wherein each of the aircraft schematic zone designations is a separate aircraft schematic zone number corresponding to one of the separate aircraft maintenance zone designation numbers (fig. 3 illustrates the various zones designated by numbers).
- Regarding Claim 18. Boeing discloses the aircraft maintenance kit of claim 1, wherein each of the aircraft maintenance zone designations is a separate aircraft maintenance zone designation word or series of separate aircraft maintenance zone designation words (fig. 3 illustrates the various zones designated words).
- Regarding Claim 19. Boeing discloses the aircraft maintenance kit of claim 2, wherein each of the aircraft maintenance zone designations is a separate aircraft maintenance zone designation word or series of separate aircraft maintenance zone designation words (fig. 3 illustrates the various zones designated words).
- Regarding Claim 20. Boeing discloses the maintenance kit of claim 19, wherein each of the aircraft schematic zone designations is a separate aircraft schematic zone word or series of separate aircraft schematic zone words corresponding to one of the separate aircraft maintenance zone designation words or series of aircraft maintenance zone designation words (fig. 3 illustrates the various zones designated words).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Boeing in view of obviousness.
- Regarding Claims 6, 9 and 15. Boeing discloses aircraft maintenance kit of claim 1, wherein at least one of the aircraft maintenance zone designations is a separate aircraft maintenance zone designation (see figure 3). Boeing does not disclose designating the zones by color, letter, or symbol.
However, the examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   
- Regarding Claims 7, 10 and 16. Boeing discloses aircraft maintenance kit of claim 2, wherein at least one of the aircraft maintenance zone designations is a separate aircraft maintenance zone designation (see figure 3).  Boeing does not disclose designating the zones by color, letter, or symbol.
However, the examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   
- Regarding Claims 8, 11 and 17. Boeing as modified discloses the maintenance kit of claims 7, 10, and 16, wherein each of the aircraft schematic zone designations is a separate aircraft schematic zone color, letter, symbol, corresponding to one of the separate aircraft maintenance zone designation colors, letters, symbols (see above rejections of claims 7, 10, and 16).
Examiners Note
	The examiner note’s the presence of the affidavit filed 22 March 2021 within the parent case.  Currently, as the claims are constructed, they do not recite critical aspects of the allowed claims of the parent case which are referenced by the affidavit, and as such, the examiner contends that the current rejection is proper and accurate.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        12 August 2022